                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:17-cv-00296-MOC-WCM

 WANDA S. LEONARD,                                        )
                                                          )
                        Plaintiff,                        )
                                                          )
 Vs.                                                      )                ORDER
                                                          )
 THE TRUSTEES OF CLEVELAND                                )
 COMMUNITY COLLEGE; AND                                   )
 CLEVELAND COMMUNITY COLLEGE,                             )
                                                          )
                      Defendants.                         )


        THIS MATTER is before the Court on its own Motion to Continue. It appearing that

Civil Trials in the Asheville Division cannot be reached this term due to the number of criminal

trials during the March Charlotte Criminal Term, this matter will be continued to the June 2019

Asheville Mixed Term.

                                          ORDER

        IT IS, THEREFORE, ORDERED that the Court’s own Motion to Continue is

GRANTED, and the READY DATE for trial is continued to the June 2019 Asheville Mixed

Term.




                                        Signed: March 25, 2019




                                               -1-
